In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered March 12, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiff *353failed to present evidence raising a triable issue as to whether a defective condition existed (see Alvarez v Prospect Hosp., 68 NY2d 320; Martinez v Trustees of Columbia Univ. in City of N.Y., 271 AD2d 223). Accordingly, the defendants were entitled to summary judgment dismissing the complaint. Krausman, J.P., Friedmann, Mastro and Rivera, JJ., concur.